




Exhibit 10.3 (vii)


SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT




THIS SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of September 27, 2012 is entered into by and among the financial institutions
signatory hereto (each a “Lender” and collectively the “Lenders”), BANK OF
AMERICA, N.A., as Agent for the Lenders (in such capacity, “Agent”) and
CLEARWATER PAPER CORPORATION, a Delaware corporation (“Borrower”).
RECITALS
A.    Borrower, Agent and the Lenders have previously entered into that certain
Loan and Security Agreement dated as of November 26, 2008 (as amended,
supplemented, restated and modified from time to time, the “Loan Agreement”),
pursuant to which the Lenders have made certain loans and financial
accommodations available to Borrower. Terms used herein without definition shall
have the meanings ascribed to them in the Loan Agreement.
B.    Borrower has requested that Agent and the Lenders amend the Loan
Agreement, which Agent and the Lenders are willing to do pursuant to the terms
and conditions set forth herein.
C.    Borrower is entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent’s or any
Lender’s rights or remedies as set forth in the Loan Agreement is being waived
or modified by the terms of this Amendment.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Amendments to Loan Agreement.
(a)    Section 10.2.3 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:
“10.2.3 Capital Expenditures. Make Capital Expenditures in excess of the greater
of, for a Fiscal Year: (a) (i) $25,000,000 in the aggregate during the 2008
Fiscal Year, (ii) $35,000,000 in the aggregate during the 2009 Fiscal Year,
(iii) $35,000,000 in the aggregate during the 2010 Fiscal Year, (iv)
$180,000,000 in the aggregate during the 2011 Fiscal Year, (v) $225,000,000 in
the aggregate during the 2012 Fiscal Year, (vi) $100,000,000 in each Fiscal Year
thereafter, or (b) the depreciation Borrowers record on their books and records
for such Fiscal Year; provided, however, that (x) if the amount of Capital
Expenditures permitted to be made in any Fiscal Year exceeds the amount actually
made, up to $5,000,000 of such excess may be carried forward to the next Fiscal
Year, and (y) in addition to the foregoing permitted Capital Expenditures, an
additional $30,000,000 of Capital Expenditures shall be permitted to the extent
made in connection with the Borrower’s expansion of its pulp making capacity in
its Cypress Bend, Arkansas, manufacturing facility and any renovations related
thereto.”
2.    Effectiveness of this Amendment. The following shall have occurred before
this Amendment is effective:
(a)    Amendment. Agent shall have received this Amendment fully executed in a
sufficient number of counterparts for distribution to all parties.




--------------------------------------------------------------------------------




(b)    Representations and Warranties. The representations and warranties set
forth herein must be true and correct.
(c)    No Default. No event has occurred and is continuing that constitutes an
Event of Default.
(d)    Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.
3.    Representations and Warranties. Borrower represents and warrants as
follows:
(a)    Authority. Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery and performance by Borrower of this Amendment have been
duly approved by all necessary corporate action and no other corporate
proceedings are necessary to consummate such transactions.
(b)    Enforceability. This Amendment has been duly executed and delivered by
Borrower. This Amendment and each Loan Document to which Borrower is a party (as
amended or modified hereby) is the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, and is in
full force and effect.
(c)    Representations and Warranties. The representations and warranties
contained in each Loan Document to which Borrower is a party (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof) are correct on and as of the date
hereof as though made on and as of the date hereof.
(d)    Due Execution. The execution, delivery and performance of this Amendment
are within the power of Borrower, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on Borrower.
(e)    No Default. No event has occurred and is continuing that constitutes an
Event of Default.
4.    Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of California, without giving effect to any conflict of law
principles (but giving effect to Federal laws relating to national banks). The
consent to forum and arbitration provisions set forth in Section 14.15 of the
Loan Agreement are hereby incorporated in this Amendment by reference.
5.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or a
substantially similar electronic transmission shall have the same force and
effect as the delivery of an original executed counterpart of this Amendment.
Any party delivering an executed counterpart of this Amendment by telefacsimile
or a substantially similar electronic transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.
6.    Reference to and Effect on the Loan Documents.
(a)    Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Loan Agreement, and each reference in the other Loan
Documents to “the Loan Agreement”, “thereof” or words of like import referring
to the Loan Agreement, shall mean and be a reference to the Loan Agreement as
modified and amended hereby.






--------------------------------------------------------------------------------




(b)    Except as specifically amended above, the Loan Agreement and all other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed and shall constitute the legal,
valid, binding and enforceable obligations of Borrower to Agent and the Lenders.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.
(d)    To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.
7.    Ratification. Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Loan Agreement, as amended hereby, and
the Loan Documents effective as of the date hereof.
8.    Estoppel. To induce Lenders to enter into this Amendment and to continue
to make advances to Borrower under the Loan Agreement, Borrower hereby
acknowledges and agrees that, as of the date hereof, there exists no right of
offset, defense, counterclaim or objection in favor of Borrower as against Agent
or any Lender with respect to the Obligations.
9.    Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.
10.    Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
[Remainder of Page Left Intentionally Blank]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.


BORROWER
CLEARWATER PAPER CORPORATION,
a Delaware corporation


By: _/s/ John Hertz_________
Name: John Hertz
Title: Chief Financial Officer






